Citation Nr: 0006477	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to 
September 1964 and from October 1964 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran's claim of entitlement to service 
connection for PTSD was denied.  The veteran subsequently 
perfected an appeal of that decision.  The Board issued a 
decision in July 1996 also denying the veteran's claim.  The 
appellant appealed the Board's determination to the United 
States Court of Appeals for Veterans Claims (Court), which 
vacated the Board's July 1996 decision and remanded the case 
to the Board for further adjudication pursuant to the Court's 
Memorandum Decision.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam.  His commendations include the Vietnam Campaign 
Medal (VCM), the Armed Forces Expeditionary Medal for 
Vietnam, the Vietnam Service Medal (VSM) with three bronze 
stars, the Republic of Vietnam Meritorious Unit Citation 
Gallantry Cross with Palm, the Republic of Vietnam Campaign 
Medal with 1960 device, and the Presidential Unit Citation 
(PUC).  His relevant duty assignment was on minesweeping boat 
(MSB) 31, with the Commander Mine Squadron ELEVEN, Detachment 
ALFA, from July 16, 1966, to October 13, 1966.  

3.  The veteran has a current, medical diagnosis of PTSD.

4.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence 
showing that he was subject to enemy gunfire while assigned 
on MSB 31 responsible for the Long Tau/Saigon keeping 
shipping channel open.

5.  Private medical evaluations diagnose PTSD based on 
verified inservice stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted stressors 
due to service in Vietnam, and a medical professional has 
diagnosed him with PTSD as a result of these alleged 
stressors, presuming this evidence to be credible as required 
for well-groundedness purposes, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific inservice 
stressor.  Cohen v. Brown, supra; 38 C.F.R. § 3.304(f) 
(1999).  In determining whether service connection is 
warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999).  However, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that he currently has several diagnoses of PTSD 
from VA and private mental health professionals.  A May 1993 
VA examination report shows a diagnosis of PTSD based on 
identified symptoms such as intrusive thoughts, nightmares, 
getting along poorly with others, avoidance of people and 
certain stimuli of experiences in Vietnam, marked 
irritability, poor sleep, startle reaction and arousal 
symptoms.  The veteran has been treated on an outpatient 
basis for PTSD at several VA facilities, and his diagnosis 
was confirmed in a February 1996 fee basis psychiatric report 
by a private physician.  In January 2000, the same private 
physician submitted a lengthy statement of treatment for the 
veteran indicating his progress and symptoms of PTSD.  This 
statement again confirms his diagnosis.  

Additionally, the veteran's diagnoses have been related to 
such inservice stressors as his seeing another minesweeping 
boat struck by enemy fire and having to help with the killed 
and wounded, seeing friends killed, being fired upon by the 
enemy constantly, being reprimanded and demoted for firing 
back on the enemy, and shooting and killing a Vietnamese 
citizen who roused him from sleep, startling him.  Therefore, 
based on these medical diagnoses, the Board determines that 
the veteran currently has PTSD.

However, the inquiry does not end with a diagnosis because 
this only satisfies the first element required for service 
connection for PTSD, the stressors relied upon for the PTSD 
diagnoses must still be verified, and his PTSD must be 
related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1999).  

In the present case, the veteran's stressors include seeing 
another minesweeping boat struck by enemy fire and having to 
help with the killed and wounded, seeing friends killed, 
being fired upon by the enemy constantly, being reprimanded 
and demoted for firing back on the enemy, and shooting and 
killing a Vietnamese ferry boat driver who roused him from 
sleep, startling him.  Under the regulations, the first 
determination must be whether or not the veteran was engaged 
in combat during any of his alleged stressors.

After a review of the record, the Board concludes that the 
veteran was in fact engaged in combat while serving in 
Vietnam.  The veteran's DD 214 corroborates his unit 
attachment, his MOS, and his service in Vietnam.  The RO 
contacted the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) regarding verification of the veteran's 
stressors.  The USASCRUR responded by confirming the 
veteran's unit attachment for the period from July 16, 1966 
to October 13, 1966 with the Commander Mine Squadron ELEVEN, 
Detachment ALFA, on a minesweeping boat (MSB), and submitted 
copies of the command history for 1967.  The veteran's 
attorney obtained a copy of the command history for the 
veteran's unit for 1966 and submitted this document.  The 
1966 document confirms that the veteran's unit was involved 
in dangerous duty and that the MSB's engaged in contact with 
the enemy on numerous occasions.  

Also of record is a copy of the citation for the veteran's 
receipt of the Presidential Unit Citation for the period from 
June 1966 to February 1967.  The citation notes that the 
veteran's unit and the MSB's were required to conduct two 
sweeps between Long Tau and Nha Be daily, which required 12 
to 14 hours of particularly dangerous duty during which the 
MSB's approached within twenty-five yards of enemy infested 
river banks.  It was noted that in June and July 1966 the 
taxing nature of the duty was magnified by enemy ambushes on 
different occasions along the length of the Long Tau river.  
It was also noted that MSB's engaged the enemy at close 
quarters during this time and subsequently.  There were over 
30 ambushes and the unit lost two MSB's to enemy fire.  The 
veteran was on MSB 31, which is not discussed specifically in 
the narratives of assaults on MSB 54 in August 1966 and MSB 
15 in September 1966, while he was in the unit.  

Given this evidence, the Board finds that the veteran engaged 
in combat with the enemy while serving on MSB 31 in Commander 
Mine Squadron ELEVEN, Detachment ALFA.  Moreover, the 
statements verify his stressors of being shot at by the Viet 
Cong and firing on the enemy.  However, there is no 
verification of his demotion as a result of the latter 
action.  Although it is not clear that the veteran's boat, 
MSB 31 was present when the other MSB's were struck, there is 
also no indication that his MSB was not present and unable to 
render the direct assistance provided by another MSB or that 
his MSB did not become aware of these actions shortly 
thereafter.  Accordingly, providing the veteran with the 
benefit of the doubt, the Board finds that his stressor of 
having witnessed another MSB blown up by enemy fire is 
corroborated.

As for the veteran's stressor of shooting a Vietnamese 
citizen who startled him by waking him up, this incident is 
not related to his combat experiences, and therefore must 
have corroboration before it can be verified.  Unfortunately, 
there is no corroboration for the latter stressor, and the 
veteran has not provided any lay statements or other evidence 
to corroborate this incident.  Therefore, this non-combat 
related stressor cannot be verified.

Thus, there is credible service evidence which tends to 
support the veteran's stressors that he engaged in contact 
with the enemy, was shot at constantly, and that an MSB in 
the vicinity where he was serving was hit by enemy fire.  
Having verified some of the veteran's asserted stressors, the 
inquiry must turn to whether or not a medical connection has 
been made between his verified stressor and his current 
diagnosis of PTSD.  As noted earlier, the October 1997 
private medical statement and the February 1992 VA 
examination report relates the veteran's PTSD with his 
experiences in Vietnam, specifically including the stress 
surrounding his exposure to enemy contact and the ambush on 
the other MSB.  Accordingly, the veteran has presented a 
current medical diagnosis of PTSD, a verified stressor during 
service, and a medically acknowledged connection between his 
verified stressor and his PTSD diagnosis; therefore, as he 
has satisfied all the requirements for a claim of entitlement 
to service connection for PTSD, his claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

